         Case 1:21-cv-00265-MCC Document 28 Filed 07/29/21 Page 1 of 15



               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AEGIS SECURITY INSURANCE CO.,                   :      CIV NO. 1:21-CV-265
                                                :
              Plaintiff,                        :
                                                :
v.                                              :      (Magistrate Judge Carlson)
                                                :
RAKS FIRE SPRINKLER, LLC, et al.,               :
                                                :
              Defendants.                       :

                            MEMORANDUM OPINION

     I. Factual Background and Procedural History

        The defendants in this case have removed a confessed judgment entered against

them by the plaintiff in state court to federal court and now move to stay, strike, or re-

open this confession of judgment. (Docs. 3 and 22). In order to understand why this

motion should be denied, it is necessary to briefly discuss the background of this

contractual performance bond dispute.

        On September 1, 2017, the plaintiff, Aegis, furnished a labor, material, and

performance bond on behalf of Raks Fire Sprinkler, LLC, and its principals Romero

Ali, Alia Ali, Rashad Ali, and Donna Ali. (Doc. 1-2, ¶9). This bond was issued in

connection with work Raks was contractually obliged to perform for a company,

Goudy Construction, Inc., as part of a construction project at Maxwell Air Force Base,

and provided financial security to Goudy in the event of a contractual default by Raks.

(Id.)

                                            1
       Case 1:21-cv-00265-MCC Document 28 Filed 07/29/21 Page 2 of 15



      As between Aegis, Raks, and its principals, the mutual obligations of the parties

were set forth in a written Agreement of Indemnity executed by the parties on

September 16, 2016. (Id., ¶ 8 and Exhibit 1). In return for Aegis posting this

performance bond on behalf of Raks, Raks and its principals agreed to:

      [E]xonerate, hold harmless, indemnify and keep indemnified the Surety
      from and against any and all claims, demands and liability for losses,
      costs, damages, and expenses of whatsoever kind or nature, …(i) by
      reason of having executed or procured the execution of Bonds; (ii) by
      reason of the failure of the Principal or any one or more of the
      Indemnitors to perform or comply with any of the covenants or
      conditions of this Agreement; (iii) in enforcing any of the covenants or
      conditions of this Agreement; (iv) in making an investigation, obtaining
      or attempting to obtain a release, or recovering or attempting to recover
      loss or unpaid Bond premium in connection with any Bond; or (v) in
      prosecuting or defending any action or claim in connection with any
      Bond, whether the Surety, at its sole option, elects to employ its own
      counsel or permits or requires the Principal to make arrangements for the
      Surety’s legal representation.

(Id., Exhibit 1, ¶ 3(a)). Thus, in this agreement, Raks and its principals agreed to

broadly indemnify Aegis “from and against any and all claims, demands and liability

for losses, costs, damages, and expenses of whatsoever kind or nature.” (Id.)

      The agreement also obliged Raks and its principals to post collateral upon

demand by Aegis if a claim was made against this performance bond, stating that:

      The Principal and Indemnitors shall make payment to the Surety
      immediately upon demand by the Surety. The Surety may demand
      payment in an amount: (i) equal to the amount of any reserve set by the
      Surety, or (ii) equal to such amount as the Surety, in its sole judgment,
      shall deem sufficient to protect it from loss. The Surety shall have the
      right to use the deposit, or any part thereof, in payment or settlement of
      any liability, loss or expense for which the Indemnitors are obligated to

                                          2
        Case 1:21-cv-00265-MCC Document 28 Filed 07/29/21 Page 3 of 15



       indemnify the Surety under the terms of this Agreement.

(Id., Exhibit 1, ¶ 3(b)).

       While Raks thus agreed to indemnify Aegis and post collateral upon demand in

the event of a claim upon the performance bond, the agreement also clearly stated that

Aegis “shall have the full and exclusive right, in its name or in the name of the

Principal, . . . to prosecute, compromise, release or otherwise resolve any of the

claims, causes of action or other rights . . ., upon which terms as the Surety, in its sole

discretion, shall deem appropriate.” (Id., Exhibit 1, ¶ 7).

       Finally, this agreement of indemnification contained a commonplace provision

in such contracts, a confession of judgment provision that allowed Aegis: “WITH

RESPECT TO ANY SUMS DUE UNDER THIS AGREEMENT, . . . TO CONFESS

OR ENTER JUDGMENT AGAINST [Raks or its principals] FOR ALL SUCH

SUMS PAYABLE UNDER THIS AGREEMENT”. (Id., Exhibit 1, ¶ 26). In addition

to agreeing to the entry of a confessed judgment, Raks and its principals also

contractually agreed that they would refrain from attempting to stay the enforcement

of this confessed judgment. (Id.)

       It is alleged that Raks subsequently defaulted upon its contractual obligations

under its agreement with Goudy Construction to perform work on the Maxwell Air

Force Base contract. This alleged default has led to litigation by Goudy against Raks

and its principals in federal court in Alabama. Goudy Construction Inc. v. RAKS Fire


                                            3
       Case 1:21-cv-00265-MCC Document 28 Filed 07/29/21 Page 4 of 15



Sprinkler, Romero Ali, and Aegis Sec. Ins. Co., Cause No. 2:19-cv-01303 (N.D. Ala.).

As it is entitled to do under the indemnity agreement, Aegis is defending this claim on

behalf of Raks, and has incurred legal fees of $62,455.54, plus expert and

investigative costs of $43,630.29 in the defense of this litigation. Aegis has also made

payments under the performance bond totaling approximately $18,941.90 to date. (Id.,

¶ 10). Furthermore, Goudy has submitted a performance bond claim to Aegis for an

additional $787,414.00, the full amount of Raks’ sub-contract with Goudy. (Id.)

      Presented with these costs, expenses, payments, and demands under its

performance bond, Aegis has exercised its contractual rights under its agreement with

Raks and its principals by: (1) assuming responsibility for the defense of the Alabama

lawsuit; and (2) making a demand upon Raks to post collateral to protect Aegis from

loss in this case. Raks failed to fulfill its contractual duty to post collateral upon

demand. Therefore, Aegis utilized the remedies provided to it by this agreement, and

filed a confession of judgment action in the Court of Common Pleas of Dauphin

County, which entered judgment in favor of Aegis in accordance with this agreement.

      Raks and its principals then removed this case to federal court, and filed

motions to stay, strike, or re-open this confession of judgment. (Docs. 3 and 22).

These motions are now ripe for resolution. For the reasons set forth below, the

motions will be denied.




                                           4
       Case 1:21-cv-00265-MCC Document 28 Filed 07/29/21 Page 5 of 15



   II. Discussion

      A.     Guiding Legal Standards

      Pennsylvania law clearly permits parties to contracts to enter into and enforce

agreements allowing for the confession of judgment. See Pa.R.C.P. Nos. 2950-2961.

Thus, it is well settled that: “a judgment against a reasonably sophisticated corporate

debtor who has signed an instrument containing a document permitting judgment by

confession as part of a commercial transaction is enforceable in the same manner as

any other judgment.” Jordan v. Fox, Rothschild, O'Brien & Frankel, 20 F.3d 1250,

1272 (3d Cir. 1994). When a party believes that it is aggrieved by the entry of a

previously agreed upon confession of judgment, that party may follow the course

chosen here by Raks and its principals and may file a motion to strike or re-open the

confessed judgment. Pa.R.C.P. No. 2959. However, such motions, which may set

aside the settled contractual expectations of the parties, are judged by exacting legal

standards.

      Thus, while Pennsylvania law prescribes that motions to strike or re-open

confessed judgments should be made in a single petition, such requests are governed

by different legal benchmarks which require distinct but precise showings by the party

seeking to avoid confession of judgment. Simply put, “[a] petition to strike

a confessed judgment and a petition to open a confessed judgment are distinct




                                          5
       Case 1:21-cv-00265-MCC Document 28 Filed 07/29/21 Page 6 of 15



remedies; they are not interchangeable.” Neducsin v. Caplan, 121 A.3d 498, 504 (Pa.

Super. Ct. 2015).

      These distinctions between motions to strike and motions to reopen confessed

judgments guide us in this case. At the outset, in considering these distinct remedies:

      A motion to strike a judgment will be granted only if a fatal defect or
      irregularity appears on the face of the judgment, and the defect must be
      alleged in the motion to strike. See Manor Building Corp., 645 A.2d at
      846. In determining whether there is a defect, the court must review
      together the confession of judgment clause complained of and the
      complaint itself. See id. at 252, 645 A.2d 843. The facts averred in the
      complaint are to be taken as true; if the debtor disputes their truth, the
      remedy is a motion to open the judgment. See id. Circumstances in
      which a judgment should be stricken include a creditor's lack of authority
      to confess judgment, see, e.g., Germantown Sav. Bank v. Talacki, 441
      Pa.Super. 513, 657 A.2d 1285, 1291–92 (1995); entry of judgment by
      means not in accord with provisions of a warrant of attorney, see,
      e.g., Scott Factors, Inc. v. Hartley, 425 Pa. 290, 228 A.2d 887, 888–89
      (1967); and warrants that are not in writing, or not signed directly by the
      person to be bound by them, see, e.g., Shidemantle v. Dyer, 421 Pa. 56,
      218 A.2d 810, 811 (1966).

F.D.I.C. v. Deglau, 207 F.3d 153, 167 (3d Cir. 2000). In determining whether there is

a fatal defect in the confession of judgment, we are enjoined that:

      A warrant of attorney to confess judgment must be strictly construed and
      that the warrant must be exercised in strict accordance with its terms: W.
      E. Heller & Co. v. Lombard Corp., 423 Pa. 333, 223 A.2d 716
      (1966); Grady v. Schiffer, 384 Pa. 302, 121 A.2d 71 (1956). A warrant
      of attorney authorizing the entry of summary judgment must be clear and
      explicit, and if doubt exists as to the occurrence of a default, the doubt
      must be resolved against the party in whose favor the warrant is given.




                                          6
          Case 1:21-cv-00265-MCC Document 28 Filed 07/29/21 Page 7 of 15



Kline v. Marianne Germantown Corp., 263 A.2d 362, 364 (Pa. 1970). Therefore, we

must carefully scrutinize the language of any contractual agreement to ensure that the

confession of judgment comports with the requirements of the contract.

      In contrast:

      A motion to open is to be granted “[i]f evidence is produced which in a
      jury trial would require the issues to be submitted to the jury....” PA. R.
      CIV.P. 2959(e). Thus, the standard of sufficiency is that of a directed
      verdict. See Suburban Mechanical Contractors, Inc. v. Leo, 348 Pa.
      Super. 324, 502 A.2d 230, 232 (1985). The district court is to view all
      the evidence in the light most favorable to the petitioner and to accept as
      true all evidence and proper inferences from it which support the defense
      while rejecting adverse allegations of the party obtaining the
      judgment. See id. The Pennsylvania rules regarding challenges to
      confessed judgment require the petitioner to offer “clear, direct, precise
      and ‘believable’ evidence” of his meritorious defenses. Id. at 328, 502
      A.2d 230.

F.D.I.C. v. Deglau, 207 F.3d at 168.

      In resolving a motion to strike or re-open a confessed judgment, we possess

broad discretion and may reach the merits of such requests based upon the parties

submissions without the necessity of hearings, arguments or other proceedings. Id.

at 165.

      It is through this analytical lens that we view the instant motions to stay, strike,

or re-open this confession of judgment. (Docs. 3 and 22).

      B.      The Motions to Stay, Strike, or Re-open This Confession of
              Judgment Will Be Denied.

      Judged by these legal guideposts, we find that the motions to stay, strike, or re-


                                           7
       Case 1:21-cv-00265-MCC Document 28 Filed 07/29/21 Page 8 of 15



open this confession of judgment, (Docs. 3 and 22), should be denied. Turning first to

Raks’ motion to strike his confession of judgment, we find that there is no fatal defect

or irregularity on the face of the judgment that would justify this relief. Quite the

contrary, confession of judgment was explicitly authorized by the indemnity

agreement between Aegis, Raks, and its principals. Moreover, that written agreement

appears to bear the signature of the defendant, all of whom consented to confession of

judgment in the event of default.

      Notwithstanding the facial validity of this confession of judgment under the

agreement between Raks and Aegis, for its part, Raks suggests that the confession of

judgment is improper because it is premature and various items claimed in the

confessed judgment are not encompassed by the parties’ agreement. Even when we

strictly construe this indemnity agreement, as we are required to do, we disagree with

Raks’ interpretation of the agreement and Pennsylvania law governing confessions of

judgment. First, contrary to Raks’ suggestion, we find nothing in Pennsylvania law

which categorically forbids Aegis from seeking to confess a judgment from Raks with

respect to Goudy’s contractual claims that are being contested in federal court in

Alabama. Aegis’ ability to confess judgment at this stage of the proceedings is not

contingent upon the progress of this collateral litigation in Alabama. Rather, it is a

function of the covenants entered into by Aegis and Raks in their indemnity

agreement.


                                           8
       Case 1:21-cv-00265-MCC Document 28 Filed 07/29/21 Page 9 of 15



      On this score, Raks’ argument conflates common law and contractual indemnity

provisions, and ignores the plain language of this indemnity agreement. This is a

crucial error since:

      With regard to indemnity and surety contracts, at common law, equity
      generally implies a right to indemnification in favor of a surety only
      when the surety pays off a debt for which its principal is liable. Fidelity
      & Deposit Co. of Maryland v. Bristol Steel & Iron Works, Inc., 722 F.2d
      1160, 1163 (4th Cir. 1983) (applying Pennsylvania law) (citing Com'l
      Ins. Co. of Newark v. Pacific–Peru Constr., 558 F.2d 948, 953 (9th Cir.
      1977)). However, implied indemnity principles are improper when an
      express indemnification contract exists. When there is such an express
      contract, a surety is entitled to stand upon the letter of the
      contract. U.S. Fid. Guar. Co. v. Feibus, 15 F. Supp. 2d 579, 583 (M.D. P
      a. 1998), aff'd, 185 F.3d 864 (3d Cir. 1999) (citations omitted).

Devs. Sur. & Indem. Co. v. Chrisellie Corp., 497 F. Supp. 3d 9, 18 (W.D. Pa.

2020), reconsideration denied, No. 2:17-CV-01360-MJH, 2020 WL 7222768 (W.D. Pa.

Dec. 8, 2020).

      With our judgment governed by the terms of the parties’ agreement, we note that

this contract stated in clear and precise terms that Raks and its principals agreed to:

“exonerate, hold harmless, indemnify and keep indemnified the Surety from and

against any and all claims, demands and liability for losses, costs, damages, and

expenses of whatsoever kind or nature.” (Doc. 1-2, Exhibit 1, ¶ 3(a)). The contract’s

sweeping language, which embraced “any and all claims, demands, and liability for

losses, costs, damages, and expenses of whatsoever kind or nature,” clearly embraced

both actual payments and prospective liabilities. Indeed, reading the agreement in the


                                          9
       Case 1:21-cv-00265-MCC Document 28 Filed 07/29/21 Page 10 of 15



fashion proposed by Raks, which would limit indemnification only to those claims that

had been fully adjudicated, would render the contractual language extending this

indemnification duty to “any and all claims, demands. . . of whatsoever kind or nature”

a nullity. We may not re-write the agreement of the parties. Instead, our duty is to

interpret the agreement, as written. Construing the clear text of the agreement, we find

that this contractual language plainly covers both the payments made to date by Aegis

on this bond as well as the $787,000 claim and demand submitted by Goudy

Construction against the performance bond. Further, the agreement expressly extended

this indemnification responsibility to both actual damages as well as “costs, . . ., and

expenses of whatsoever kind or nature.” (Id.) Given this broad description of Raks’

duty to indemnify, the litigation expenses and attorney’s fees incurred by Aegis in

defending this underlying lawsuit are costs and expenses of whatsoever kind or nature

and appear to fall within the ambit of this indemnity provision.

      Finding that the various elements of loss claimed by Aegis fall within the terms

of this agreement, we also conclude that the agreement authorized Aegis to require

Raks to post collateral to cover these expenses. When Raks failed to fulfill its

contractual obligation to post this collateral, the agreement allowed Aegis to confess

judgment, which is the course that Aegis followed in this case. Therefore, we conclude

that there is no fatal, facial defect in this judgment which would justify striking the

confessed judgment.


                                          10
       Case 1:21-cv-00265-MCC Document 28 Filed 07/29/21 Page 11 of 15



      Likewise, when we assess Raks’ motion to re-open this judgment against the

prevailing legal standards, which “require the petitioner to offer ‘clear, direct, precise

and “believable” evidence’ of his meritorious defenses” justifying re-opening this

judgment, F.D.I.C. v. Deglau, 207 F.3d at 168, this motion also fails. On this score, in

support of its motion to re-open, Raks renews the arguments it has made in connection

with its motion to strike, which we have considered but rejected. In addition, Raks

also asserts that: “There is a clear factual dispute regarding the claims listed in the

Confessed Judgment, as Aegis is currently litigating this issue in another court

proceeding and disputes owing the amount claimed in the Confessed Judgment.”

(Doc. 10, at 6). Thus, citing the fact that Aegis is endeavoring to defend the claim that

Goudy Construction may have against it, Raks insists that this defense creates a

factual dispute regarding its liability under the indemnity agreement.

      We disagree. In our view, the fact that Aegis may be attempting to mount a

defense on behalf of Raks to Goudy Construction’s claims in the federal lawsuit in

Alabama is not a circumstance that justifies re-opening this confessed judgment.

Raks’ liability to Aegis is a function of the contract between these parties. As we have

previously discussed, the contract obliged Raks to indemnify Aegis against both sums

paid and demands made under the performance bond that it issued for the benefit of

Raks. If Raks failed to indemnify Aegis, under the parties’ agreement, Aegis could




                                           11
       Case 1:21-cv-00265-MCC Document 28 Filed 07/29/21 Page 12 of 15



enter a confessed judgment against Raks. Nothing about Aegis’ actions defending this

lawsuit brought against Raks in any way altered these clear contractual obligations.

      Quite the contrary, this agreement to indemnify expressly allowed Aegis to

assume the responsibility for the defense of this lawsuit while also insisting that Raks

indemnify it against actual and potential losses. Moreover, there is nothing inherently

inconsistent about a surety undertaking these two courses simultaneously. Indeed,

drafting the indemnity agreement in this fashion makes sound business sense, since

Aegis’s ability to mitigate its losses on the bond it issued for the benefit of Raks

should not be held hostage to the degree of diligence exercised by Raks in defending

this lawsuit. In short, it was commercially reasonable for Aegis to undertake the

defense of this case, given its substantial potential liability on this bond. Moreover, the

contract signed by Raks and its principals specifically permitted Aegis to take this

course even as it demanded indemnification from the defendants. Finding no

irreconcilable factual conflict between these contract provisions that allowed Aegis to

defend Raks’ conduct in the Alabama litigation while insisting upon indemnification

against the actual and potential losses in this lawsuit, Raks’ motion to re-open this

confessed judgment on this ground will be denied.

      At bottom, it seems that Raks’ motions are motivated by a concern that the

indemnity agreement allows Aegis to seek indemnity and confess a judgment based

upon both actual payments made and expenses incurred by Aegis, which exceed


                                            12
       Case 1:21-cv-00265-MCC Document 28 Filed 07/29/21 Page 13 of 15



$100,000, and the $787,000 outstanding demand tendered by Goudy Construction.

While in hindsight for Raks, this may seem a harsh outcome, we have found that it is

the outcome Raks agreed to when it signed the indemnity agreement in September of

2016. Further, we note that the severity of this outcome can be mitigated by other

events, even if Raks is unable to strike or re-open this confessed judgment at this time.

Specifically, if Raks and Aegis are able to prevail in whole or in part in the litigation

brought by Goudy Construction in federal court in Alabama, then this prospective

$787,000 liability may be either significantly reduced or eliminated entirely. Should

these events transpire, then Raks would be free to move to modify this confessed

judgment pursuant to Rule 60(b) of the Federal Rules of Civil Procedure, citing these

changed circumstances, and we would favorably consider a motion to modify the

confessed judgment to mold that judgment to reflect the actual final amount owed by

Raks and its principals to indemnify Aegis. This, in our view, is the avenue of relief

available to Raks and its principals. However, given the clear contractual rights and

duties set forth in the agreement between Raks, its principals, and Aegis, the

defendants may not strike or re-open the confessed judgment which Aegis was

contractually authorized to obtain.1


1
 These findings also dictate the outcome of the defendants’ motion to stay execution
of this judgment. (Doc. 22). Since we find that the judgment has been properly entered
in this matter, is not subject to being re-opened or stricken, and given that the contract
between these parties expressly provided that Raks and its principals would refrain
from attempting to stay the enforcement of this confessed judgment, (Doc. 1-2,

                                           13
       Case 1:21-cv-00265-MCC Document 28 Filed 07/29/21 Page 14 of 15



      An appropriate order follows.

                                                S/Martin C. Carlson
                                                Martin C. Carlson
                                                United States Magistrate Judge

DATED: July 29, 2021.




Exhibit 1 ¶ 26), this motion to stay will also be denied.


                                          14
      Case 1:21-cv-00265-MCC Document 28 Filed 07/29/21 Page 15 of 15



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AEGIS SECURITY INSURANCE CO.,                :     CIV NO. 1:21-CV-265
                                             :
            Plaintiff,                       :
                                             :
v.                                           :     (Magistrate Judge Carlson)
                                             :
RAKS FIRE SPRINKLER, LLC, et al.,            :
                                             :
            Defendants.                      :

                                     ORDER

      AND NOW, this 29th day of July 2021, in accordance with the accompanying

Memorandum Opinion, IT IS ORDERED that the defendants’ motions to stay, strike,

or re-open this confession of judgment. (Docs. 3 and 22) are DENIED and the clerk is

directed to CLOSE this file.

                                             S/Martin C. Carlson
                                             Martin C. Carlson
                                              United States Magistrate Judge




                                        15
